WRITTEN CONSENT TO ACTION WITHOUT MEETING OF THE DIRECTORS OF EMPIRICAL VENTURES, INC. A NEVADA CORPORATION The undersigned Directors, being all the Directors of Empirical Ventures, Inc., a Nevada corporation, pursuant to the by-laws of the Corporation, hereby consent to the following action, without a meeting, and waive all notice or other meeting requirements. Resignation of Directors WHEREAS, the Company has received the resignation of the following officer of the Corporation. Derek Ward Secretary, Treasurer RESOLVED, that the number of directors of the Corporation be set at three directors to serve until the next annual meeting of the shareholders or until removed or other action as allowed by the corporate bylaws. Dated: This 28th day of November 2013 The undersigned, being all the Directors of Empirical Ventures, Inc., waive the required notice of meeting and consent to all actions taken hereby. /s/ Derek Ward Derek Ward, President, CEO Director WRITTEN CONSENT TO ACTION WITHOUT MEETING OF ALL THE DIRECTORS OF EMPIRICAL VENTURES, INC. A NEVADA CORPORATION The undersigned Director, being all the Directors of Empirical Ventures, Inc., a Nevada corporation, pursuant to the by-laws of the Corporation, hereby consents to the following action, without a meeting, and waives all notice or other meeting requirements. Election of New Directors RESOLVED, that the number of directors of the Corporation increase to Three directors to serve immediately until the next annual meeting of the shareholders, or until removed by other action as allowed by the corporate bylaws; and be it RESOLVED FURTHER, that the following individual be appointed members of the board to fill the new positions: Peter Schulhof Stewart Irvine Dated: This 28th day of November 2013 The undersigned, being all the Directors of Empirical Ventures, Inc., waives the required notice of meeting and consents to all actions taken hereby. /s/ Derek Ward Derek Ward, President, CEO Director WRITTEN CONSENT TO ACTION WITHOUT MEETING OF ALL THE DIRECTORS OF EMPIRICAL VENTURES, INC. A NEVADA CORPORATION The undersigned, being all the Directors of Empirical Ventures, Inc. a Nevada corporation, pursuant to the By-Laws of the Corporation, hereby consent to the following action, without a meeting, and waive all notice or other meeting requirements. Election of New Officers RESOLVED, that the following person be elected as the officer of the Corporation to hold office until the next annual general meeting of the Corporation or until removed in accordance with the By-Laws of the Corporation: Officer: Peter Schulhof Office: Secretary, Treasurer Dated: This 27th day of November 2013 The undersigned, being all the Directors of Empirical Ventures, Inc., waive the required notice of meeting and consent to all actions taken hererof. /s/ Derek Ward Derek Ward, President, CEO
